Citation Nr: 1814602	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability, to include determination of whether an in-service episode of psychosis resulting in a diagnosis of organic brain syndrome secondary to drug ingestion was due to the Veteran's willful misconduct. 


REPRESENTATION

Veteran represented by:	Jacob A. Bernhardt, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1971 to April 1972 and on active duty from April 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and January 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In the March 2011 rating decision, the RO declined to reopen the claim of entitlement to service connection for PTSD.  Subsequently, upon the Veteran's filing of a service-connection claim for psychosis, the RO determined in a January 2013 administrative decision that a July 1974 diagnosis of organic brain syndrome secondary to drug ingestion was due to the Veteran's willful misconduct.  Jurisdiction is currently in the RO in Seattle, Washington. 

The Board notes that, within one year of notification of the March 2011 rating decision, in June 2011, the Veteran submitted new evidence pertinent to his petition to reopen the service connection claim for PTSD, to specifically include a list of clinical records in which the Veteran directed the RO to VA psychiatric treatment records that had not been considered in the March 2011 rating decision.  The referenced VA treatment records were subsequently associated with the claims file.  As the RO did not issue a decision having considered such pertinent evidence until the issuance of the January 2013 administrative decision, the Veteran's October 2010 claim to reopen the service connection for PTSD remains pending.  See 38 C.F.R. § 3.156(b) (2017). 

With regard to the reopened service connection for PTSD, as decided below, the clinical evidence of record contains various psychiatric diagnoses other than PTSD, to include schizoaffective disorder, major depressive disorder, and anxiety.  The Board has recharacterized the issue on appeal as entitlement to service connection for any acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In March 2014, the Veteran testified during an RO hearing.  In September 2017, he testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

The Board notes that additional evidence, to include VA psychiatric treatment records through July 2014, was added to the record after the issuance of a June 2014 statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration such additional evidence, he is not prejudiced given that his claims are being granted herein.  


FINDINGS OF FACT

1.  In a final December 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD. 

2.  Evidence associated with the record since the final December 2004 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  

3. The evidence is at least in relative equipoise as to whether the Veteran's in-service episode of psychosis resulting in a diagnosis of organic brain syndrome secondary to drug ingestion was in the line of duty and was not the result of his own willful misconduct. 

4.  The Veteran's currently diagnosed acquired psychiatric disabilities, to include PTSD are linked to service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD are met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of willful misconduct or the result of abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2017).  The isolated and infrequent use of drugs itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38  C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id. 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim. 38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).
II.  New and Material Evidence

By way of background, the Veteran filed a service connection claim for a "nervous condition" in September 1974, which was denied in a May 1975 decision.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156 (b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the May 1975 decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In the December 2004 decision, the RO adjudicated the Veteran's November 2003 claim for PTSD as an independent service connection claim for such disability, given that the PTSD claim was based on a distinct factual basis that was absent from the RO's consideration of the prior September 1974 claim, namely, an in-service assault.  In response to the RO's denial of his service connection claim for PTSD, the Veteran filed a timely notice of disagreement, but did not perfect an appeal after the RO issued a January 2006 statement of the case.  Therefore, the December 2004 rating decision is final.  38 U.S.C. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).   

The Veteran filed the instant petition to reopen the service connection claim for PTSD in October 2010.   He contends that he has PTSD is due to an in-service assault.  See, e.g., October 2010 Claim; December 2010 Statement from the Veteran.  

The evidence previously considered at the time of the last final decision (i.e. in December 2004) includes numerous statements from the Veteran's friends and family in support of his claim, service treatment and hospitalization records, personnel records, private psychiatric evaluations dated through February 2004, a December 2004 VA contract examination report, and VA treatment records through February 2002.  The Veteran's claim was previously denied based on the RO's conclusion that the record did not establish a nexus between the claimed PTSD and his service.  
Evidence pertaining to the Veteran's PTSD since the last final (i.e. December 2004) rating decision includes a December 2010 letter from Dr. M.G., VA treatment records dated through July 2014, the Veteran's testimony during the March 2014 RO hearing as well as the September 2017 Board hearing, and various lay statements in support of the claim.  Specifically, in the December 2010 letter, Dr. M.G. wrote that the Veteran "has been prescribed medications for the treatment of [PTSD] related to [m]ilitary [s]exual [t]rauma," thereby suggesting a relationship between the claimed PTSD and in-service assault.  Based on the foregoing, this evidence relates to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met. As such, the evidence is both new and material, and the Board finds that the reopening of the claim for service connection for PTSD is warranted. 

III. Service Connection

Factual Background

The Veteran's April 1972 enlistment examination reflects normal findings referable to his neurological and psychiatric systems.  He answered negatively for any psychiatric symptoms in the accompanying report of medical history.  Personnel records document that the Veteran received a drug exemption in August 1973 given his history of "frequent . . ." marijuana use from 1966 onward.  On April 1, 1974, the Veteran was arrested on a charge of "battery on peace."  On April 16, 1974, he was released after having charges of battery on peace and resisting public officer dismissed and pleading guilty to disturbing the peace.  See State of California Criminal History Transcript submitted in February 2004.  During his confinement, the Veteran underwent an episode of "[a]cute [p]sychosis," and upon being released from jail, on April 18, 1974, he was transferred to Long Beach Naval Regional Hospital, where he stayed for the next three months.  See July 12, 1974 VA clinical record.   

A June 1974 Medical Board Evaluation from Long Beach Naval Regional Hospital notes the Veteran's report that he had "a long history of drug use including Marijuana, LSD, and angel dust" and that he had been "using these drugs approximately three weeks prior to admission when he had an altercation with the Los Angeles Police and was arrested," after which point he was "held at the Los Angeles County Jail where he experienced auditory and visual hallucinations."   The evaluation also notes that "a conference of staff psychiatrists reviewed the available records and current findings and agreed that the [Veteran] suffer[ed] from a mental illness of psychotic proportions" with a diagnosis of "acute and chronic organic brain syndrome secondary to ingestion of hallucinogen, barbiturates, Marijuana, and cocaine, moderate to severe," which precluded further military service.  The Medical Board also found that the Veteran's "physical disability did not exist prior to entry into the service and, therefore, is considered to have been incurred in or aggravated by a period of active military duty."  Also noted was that there was "no known disciplinary action, investigation, or processing for an administrative discharge pending" at the time. 

The Veteran was subsequently transferred to Seattle VA Medical Center on July 12, 1974.  See July 1974 Addendum to Medical Board Evaluation.  A July 12, 1974 clinical record documents that the Veteran "began abusing drugs at age 16" and had "used LSD and grass heavily while in [service]" as well as other illegal substances.  The treating psychiatrist at the time noted that the Veteran had experienced "possible acute psychosis [secondary] to drug ingestion" while jailed after the April 1974 arrest.  Another July 12, 1974 clinical record notes that the Veteran reported having experienced a 'heavy breakdown' while detained in jail as "he began to lose control of his emotions" during this time.  The treating physician noted that the Veteran "was crying a great deal" at the time.  In a July 29, 1974 Addendum to Medical Board Evaluation, the Veteran's treating psychiatrists found that there was "no evidence to substantiate the diagnosis of chronic brain syndrome" and that the correct diagnosis was "an acute brain syndrome with associated psychoses secondary to drug ingestion."  In October 1974, the Veteran was discharged under honorable conditions. 

Post service, the Veteran was diagnosed with PTSD.  See November 2010 VA mental health consultation note.  He has also been diagnosed with mania with psychosis, schizoaffective disorder, anxiety, bipolar disorder, and major depressive disorder.  See July 2014 VA psychiatry admission evaluation note; June 2011 VA treatment note; November 2010 VA mental health consult note. 

In a September 2003 private psychiatric evaluation, Dr. M.K. noted the Veteran's account of child abuse and rendered a diagnosis of "[PTSD] secondary to physical and sexual abuse as a child."  With regard to the Veteran's diagnosis of major depression, Dr. M.K. discerned that the episodes of depression "appear to have been stress induced, the [first] having occurred while in jail," rather than having been induced by illicit drug use during service.  

In a January 2004 psychiatric evaluation, J.L.S., a licensed mental health counselor, rendered diagnoses of major depressive disorder and PTSD.  J.L.S. initially detailed the Veteran's clinical history pertaining to the in-service psychosis episode during which he "suffered a breakdown and decompensation of psychotic proportions."  After reviewing the Veteran's service clinical records pertaining to his in-service psychotic episode, the mental health counselor found that "the initial episode [of major depressive disorder] did occur in 1974 and at that time the de-compensation included mood incongruent psychotic features of delusions, hallucinations, grandiosity, and control themes."  Further, J.L.S. opined that "[the Veteran's] drug usage was not the proximate cause of his breakdown in 1974" and explained that while such drug usage was "contributory . . . the proximate causes of his breakdown were the failing marriage, his disenchantment with the Marine Corps of that era (a time of poor morale, epidemic drug usage, and challenges to the authority structure) and his inability to cope in a mature and responsible way at that stage in his life." J.L.S. also described the Veteran's account of sexual assault at the time of his arrest in April l974, which he found to be credible, and then rendered a positive nexus opinion for the diagnosis of PTSD based on "[the Veteran's] incarceration and the assault he experienced there."   

In December 2004, the Veteran underwent a VA contract psychiatric examination.  Dr. D.R.T., the VA contract examiner, provided the Veteran's account of events leading up to the reported assault while in jail after having been arrested in April 1974.  The Veteran related that he had been using drugs "for two weeks prior to being arrested and put in jail" where he was "sexually attacked."  He shared additional details specific to the assault.  Dr. D.R.T. also transcribed the Veteran's report of "[h]istory of childhood sexual abuse leaving him with PTSD symptoms that were unrecognized until 1974 after arrest and assaults."   Dr. D.R.T. then rendered a positive nexus opinion for PTSD due to assault while in confinement after the April 1974 arrest.  At the outset of his opinion, Dr. D.R.T. found the Veteran to be a "credible" historian as to his report of assault while in police custody given the graphic description of the incident and the nature of his PTSD symptoms.  While the examiner acknowledged the roles that the Veteran's illicit drug use played in his in-service psychotic episode in relation to his PTSD etiology, the examiner "estimate[d] their contribution to be negligible" and concluded that "[the Veteran's] PTSD is most likely the result of the assault . . . ."  As rationale, Dr. D.R.T. found that it was "unlikely that the use of drugs alone could account for the delayed chronic symptoms of PTSD" since the Veteran's discharge from service, given that 'sustained problems from chronic drug use are rarely pathological and almost never irreversible,' and cited medical articles to this end.

In a June 2011 VA mental health note, Dr. M.M. assessed schizoaffective disorder.  After observing that "[i]t appears that [the Veteran] had a serious psychotic break while in service which at the time was associated with [s]ubstance abuse and considered secondary to it," Dr. M.M. opined that ". . . over time it has become clear that [the Veteran] has a chronic psychotic disorder which very likely began while in service" rather than due to substance abuse.   

In the January 2013 administrative decision, the RO found that the July 1974 diagnosis of acute brain syndrome secondary to drug ingestion was due to the Veteran's own misconduct.  As rationale, the RO mainly cited the Veteran's  "pre-existing drug use from 1966" as documented in the August 1973 drug exemption grant for marijuana use.   
  
Analysis for PTSD 

The Veteran maintains that he has PTSD due to an in-service assault.  Specifically, he contends that during service, while on a break, "[his] car had broken down and [he] was trying to hitchhike a ride back to the base," during which process he became involved in an altercation with the police, which resulted in his arrest.  See September 2017 Hearing Tr. at 20.  After his arrest, he was taken to "LA County Jail on the psych level" where he was "in full restraints, arms and legs, heavily medicated."  See id. at 20.  The Veteran reports that he was assaulted at that time.  See id

At the outset, the Board observes that the Veteran was noted to have a "normal" psychiatric evaluation upon entrance into service.  Therefore the presumption of soundness applies.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §  3.304 (f)(2017).

There is no question the Veteran has a current diagnosis of PTSD.  With respect to his claimed stressor - his in-service assault - the Board finds that the service treatment records suggesting a breakdown while in jail, coupled with the more recent medical assessments of record, which include assessments from trained professionals who have found the Veteran's presentation to be consistent with one who sustained a personal assault in service (see 38 C.F.R. § 3.304(f)(5)), to be highly probative evidence indicating that the in-service assault did occur.  

The Board recognizes in passing that the requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the Veteran was (1) avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) confined under a sentence of court-martial involving an unremitted dishonorable discharge; or (3) confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  See 38 C.F.R. § 3.1(m).  Although the Veteran's claimed stressor occurred during a period of confinement with Los Angeles County, State of California Criminal Records show that the Veteran was only convicted of disturbing the peace, which is not reflected to be a felony.  The Veteran was not court-martialed, and received an honorable discharge.  
With respect to nexus, based on the opinion evidence described above, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current PTSD had its onset during service.  In this regard, the January and December 2004 opinions serve to link the Veteran's current PTSD to his competent and credible reports of in-service assault.  The December 2010 letter from Dr. M.G. also indicates that the Veteran has been prescribed medication for the treatment of PTSD related to military sexual trauma.  The Board is cognizant that the Veteran has acknowledged his in-service illicit drug use, potentially raising the issue of whether such amounted to willful misconduct in association with his PTSD claim; however, such analysis is not necessary given that the December 2004 VA contract examiner assessed the reported drug abuse to have played a "negligible" role in relation to the in-service assault with respect to the Veteran's PTSD etiology.  As rationale, the December 2004 VA contract examiner cited the Veteran's continuous PTSD symptomatology decades after he discontinued using illicit substances as well as the clinical significance of his PTSD symptoms that indicated the significant role of the assault.  Accordingly, the Board resolves all reasonable doubts in the Veteran's favor and finds that service connection for PTSD is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Analysis for an acquired psychiatric disability other than PTSD 

The Veteran contends that he has an acquired psychiatric disability other than service-connected PTSD due to service.  Specifically, he has argued that such is related to experiencing general stress from working as an aircraft mechanic as well as family strife during service, which ultimately resulted in the above-discussed in-service psychotic episode.  See September 2017 Board Hearing Tr. at 6-7. With regard to the episode of psychosis, the Veteran argues that such did not amount to willful misconduct.  Although he acknowledges that his illicit substance use during service contributed to the psychotic episode, he avers that he experienced hallucinations during service prior to using illegal substances, and that he only began such illicit use as  "a way to cope or a way to survive what was happening" while on active duty.   See March 2014 RO Hearing Tr. at 18-19; September 2017 Board Hearing Tr. at 4, 6-7. 

The Board finds that the evidence of record is at least in equipoise as to the issue of whether the Veteran engaged in willful misconduct in association with the April 1974 in-service episode of psychosis with the resulting diagnosis of "an acute brain syndrome with associated psychoses secondary to drug ingestion," see July 1974 Addendum to Medical Board Evaluation.  

In this regard, while the Veteran has admitted in-service illicit drug use, he has competently maintained that such was a way to alleviate his psychiatric symptoms.  In the January 2004 psychiatric evaluation, the licensed mental health counselor corroborated the Veteran's accounts, based on his review of the clinical records and interview of the Veteran, and opined that while the Veteran's in-service illicit drug use was a contributing factor, "the proximate causes of his breakdown [in 1974] were the failing marriage, his disenchantment with the Marine Corps of that era . . . and his inability to cope in a mature and responsible way at that stage in his life."  Moreover, in the September 2003 private psychiatric evaluation, Dr. M.K. assessed that the Veteran's episodes of recurrent depression "appear to have been stressed induced, the [first] having occurred while in jail [in April 1974]," rather than having been induced by illicit drug use during service.  Also of record is the June 2011 VA mental health note, in which Dr. M.M. disagreed with the service treating psychiatrists' assessment that the Veteran's "serious psychotic break while in service . . . was associated with [s]ubstance abuse and considered secondary to it" given that ". . . over time, it has become clear that [the Veteran] has a chronic psychotic disorder which very likely began while in service."  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the in-service episode of psychosis in association with a diagnosis of organic brain syndrome secondary to drug ingestion was not the result of the Veteran's willful misconduct and occurred in the line of duty for VA purposes. 

For these reasons, the Board finds that the Veteran's acquired psychiatric disabilities other than PTSD were incurred in service.  To this end, the record contains ample evidence of psychiatric symptoms during service.  The September 2003, January 2004, and June 2011 opinions from various mental health professionals serve to link the Veteran's current diagnoses to these in-service symptoms in light of their sound summaries of the Veteran's clinical history supported by adequate rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability other than PTSD are met.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.  

	
ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 

Service connection an acquired psychiatric disability, to include PTSD is granted. 



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


